Exhibit 3.25 *200525900828* DATE DOCUMENT ID DESCRIPTION FILING EXPED PENALTY CERT COPY 19/2005 DOMESTIC AGENT SUBSEQUENT APPOINTMENT (AGS) Receipt This is not a bill. Please do not remit payment. C.T. CORPORATION SYSTEM 17 S. HIGH STREET COLUMBUS, OH 43215 STATE OF OHIO CERTIFICATE Ohio Secretary of State, J. Kenneth Blackwell It is hereby certified that the Secretary of State of Ohio has custody of the business records for THE SUBURBAN PAVILION, INC. and, that said business records show the filing and recording of: Document(s): Document No(s): DOMESTIC AGENT SUBSEQUENT APPOINTMENT Witness my hand and the seal of the Secretary of State at Columbus, Ohio this 15th day of September, A.D. 2005. /s/ J. Kenneth Blackwell United States of America State of Ohio Office of the Secretary of State Ohio Secretary of State E0412–0339 TED W. BROWN Secretary of State Certificate It is hereby Certifiedthat the Secretary of State of Ohio has custody of the Records of Incorporation and Miscellaneous Filings; that said records show the filing and recording of: AGSOF THE SUBURBAN PAVILION, INC. United States of America Recorded on Roll E412 at Frame of the STATE OF OHIO Records of Incorporation and Miscellaneous Filings. Office of the Secretary of State Witness my hand and the seal of the Secretary of State, at the City of Columbus, Ohio, this 28TH day of APRIL , A. D. /s/ TED W. BROWN TED W. BROWN Secretary of State C104- Prescribed by Secretary of State-Ted W. Brown. E04l2–0340 Number Approved By for Subsequent Appointment of Agent Date 4/28/78 Sections 1701.07 (D), 1702.06 (D) Revised Code Fee (for official use only) KNOW ALL MEN BY THESE PRESENTS, That Norman W. Gutmacher (Name of Agent) Of 1100 Citizens Building (Street or Avenue) in Cleveland 44114 , Cuyahoga County, Ohio, a natural person residing in said County, [ILLEGIBLE] being (City or Village) the county in-which the principal office of TheSuburban Pavilion, Inc. (Name of Corporation) is located, is hereby appointed as the agent on whom [ILLEGIBLE] process, tax notices and demands against said The Suburban Pavilion, Inc. (Name of Corporation) may be served, to succeed SIDNEY GARFIELD (Name ofFormer Agent) heretofore appointed as agent, which appointment is hereby made pursuant to a resolution of the board of directors [ILLEGIBLE] passed on the 10th day of April , . All previous appointments are hereby revoked. THE SUBURBAN PAVILION, INC. (Name of Corporation) By /s/ Sidney Garfield Sidney Garfield (President [ILLEGIBLE]) Cleveland , Ohio April 10 , 19 78 THE SUBURBAN PAVILION, INC. (Name of Corporation) Gentlemen: I ([ILLEGIBLE]) (Name of Corporation) hereby accept(s) appointment as the agent of your corporation upon whom [ILLEGIBLE] process, tax notices or demands may be served. By /s/ [ILLEGIBLE] (Signature of [ILLEGIBLE] Agent) Filling Fee:$1.00 CORPORATION FOR PROFIT APPROVED FOR FILING Articles of Incorporation By [ILLEGIBLE] — OF — B444325 Date 2-4-66 Amount 50 32-9 THE SUBURBAN PAVILION, INC. (Name of Corporation) The undersigned, a majority of whom are citizens of the United States, desiring to form a corporation, for profit, under Sections 170.01 et seq., Revised Code of Ohio, do hereby certify: FIRST. The name of said corporation shall be THE SUBURBAN PAVILION, INC., SECOND. The place in Ohio where the principal office of the corporation is to be located is Cleveland, Ohio , Cuyahoga County. (City, Village or Township) THIRD. The purpose or purposes for which said corporation is formed are: (a) To acquire by purchase, lease, exchange or otherwise, to hold, own, use, manage, improve, mortgage, and to sell, lease, mortgage, exchange, and otherwise deal in, real estate and any interest or right therein; to own, rebuild, repair, manage and control, lease, buy and sell, houses, apartments, offices, stores, and any and all other types of buildings and structures; and to make and obtain loans on real estate, and to sell, buy, hold, own, and otherwise deal in, mortgages, notes, land contracts, leases, and other evidences of indebtedness secured by real estate or by a lien thereon or any interest therein. (b) To manufacture, purchase or otherwise acquire, sell, assign and transfer, exchange or otherwise dispose of, and to invest, trade, deal in or deal with goods, wares and merchandise and personal property of every class and description. (c) To purchase, acquire, hold, mortgage, pledge, hypothecate, loan money upon, exchange, sell and otherwise deal in personal property and real property of every kind, character and description whatsoever and wheresoever situated, and any interest therein. (d) To run, lease, manage or otherwise control a nursing home, rest home or convelescent home: to operate same in this corporation or using this as a holding company for operation of same. Each purpose specified in any clause or paragraph contained in this Article THIRD shall be deemed to be independent of all other purposes therein specified and shall not be limited or restricted by reference to or inference from the terms of any other clause or paragraph of these Articles of Incorporation. B444326 FOURTH. The number of shares which the corporation is authorized to have outstanding is Two Hundred Fifty (250) Shares, all of which shall be without par value. FIFTH. The amount of stated capital with which the corporation shall begin business is Five Hundred No / 100 Dollars ($500.00). IN WITNESS WHEREOF, We have hereunto subscribed our names, this 26th day of January, 1966. THE SUBURBAN PAVILION, INC. (Name of Corporation) /s/ LINDY M. ADELSTEIN LINDY M. ADELSTEIN /s/ HERBERT F. ZIPKIN HERBERT F. ZIPKIN /s/ GILBERT EISENBERG GILBERT EISENBERG (INCORPORATORS’ NAMES SHOULD BE TYPED OR PRINTED BENEATH SIGNATURES) N.B. Articles will be returned unless accompanied by form designating statutory agent. See Section 1701.07, Revised Code of Ohio. B444327 Form C-103 Prescribed by Secretary of State Ted W. Brown Original Appointment of Agent The undersigned, being at least a majority of the incorporates of (Name of Corporation) THE SUBURBAN PAVILION, INC. , hereby appoint LINDY M. ADELSTEIN , (Name of Agent) a natural person resident in the county in which the corporation[ILLEGIBLE] THE SUBURBAN PAVILION, INC., (Name of Corporation) has its principal office, [ILLEGIBLE]upon whom [ILLEGIBLE]any process, notice or demand required or permitted by statute to be served upon the corporation may be served. His [ILLEGIBLE]complete address is24118 East Baintree Road, Beachwood 21, Ohio, Cuyahoga County, Ohio. (Street or Avenue) (City or Village) THE SUBURBAN PAVILION, INC. (Name of Corporation) /s/ LINDY M. ADELSTEIN LINDY M. ADELSTEIN /s/ HERBERT F. ZIPKIN HERBERT F. ZIPKIN /s/ GILBERT EISENBERG GILBERT EISENBERG (INCORPORATORS NAMES SHOULD BE TYPED OR PRINTED BENEATH SIGNATURES) CLEVELAND , Ohio JANUARY 26th. , 1966. THE SUBURBAN PAVILION, INC. (Name of Corporation) Gentlemen: I, [ILLEGIBLE] hereby accept [ILLEGIBLE] appointment as agent of your corporation upon whom process, tax notices or demands may be served. /s/ LINDY M. ADELSTEIN (Signature of Agent or Name of Corporation) LINDY M. ADELSTEIN By (Signature of Officer Signing and Title) Remarks: All articles of incorporation must be accompanied by an original appointment of agent. There is no filing fee for this appointment. No.18853 B444324 RECEIPT AND CERTIFICATE THE SUBURBAN PAVILION, INC. NAME NUMBER DOMESTIC CORPORATIONS ARTICLES OF INCORPORATION AMENDMENT MERGER/CONSOLIDATION DISSOLUTION AGENT RE-INSTATEMENT CERTIFICATES OF CONTINUED EXISTENCE MISCELLANEOUS FOREIGN CORPORATIONS LICENSE AMENDMENT SURRENDER OF LICENSE APPOINTMENT OF AGENT CHANGE OF ADDRESS OF AGENT CHANGE OF PRINCIPAL OFFICE RE-INSTATEMENT FORM 7 PENALTY MISCELLANEOUS FILINGS ANNEXATION/INCORPORATION—CITY OR VILLAGE RESERVATION OF CORPORATE NAMES REGISTRATION OF NAME REGISTRATION OF NAME RENEWALS REGISTRATION OF NAME—CHANGE OF REGISTRANTS ADDRESS TRADE MARK TRADE MARK RENEWAL SERVICE MARK SERVICE MARK RENEWAL MARK OF OWNERSHIP MARK OF OWNERSHIP RENEWAL EQUIPMENT CONTRACT/CHATTEL MORTGAGE POWER OF ATTORNEY SERVICE OF PROCESS MISCELLANEOUS ASSIGNMENT—TRADE MARK, MARK OF OWNERSHIP, SERVICE MARK, REGISTRATION OF NAME I certify that the attached document was received and filed in the office of TED W. BROWN, Secretary of State, at Columbus, Ohio, on the 4th day of Feb. A. D. 1966, and recorded on Roll B444 at Frame 324of the RECORDS OF INCORPORATION and MISCELLANEOUS FILINGS. /s/ TED W. BROWN TED W. BROWN, Secretary of State Filed by and Returned To: Adelstein and Adelstein 421 Chester-12th Bldg. Cleveland, Ohio 44114 FEE RECEIVED: NAME: THE SUBURBAN PAVILION, INC.
